ELLETT, Justice:
This matter is another phase of Layton v. Union Pacific Railroad Company, which was before us in 1968.1 There the appeal was from an order dismissing with prejudice the cause of action against the Denver and Rio Grande Western Railroad Company. The present appeal is from a judgment of no cause of action in favor of the Union Pacific after trial to the court.
Based upon the opinion in the former appeal, the trial court properly held that a cause of action was not stated against the Union Pacific insofar as permitting ice and straw to be upon the tracks. Since the Union Pacific was operating the train which was involved in the accident causing the death of plaintiffs’ decedent, a trial was had to determine if there was any negligence on the part of the train crew which proximately caused the death of the decedent. On believable evidence the court found there was none, and on well established principles of law2 we affirm in such cases.
The judgment is affirmed. No costs are awarded.
CALLISTER, C. J., and TUCICETT, PIENRIOD and CROCKETT, JJ., concur.

. 21 Utah 2d 374, 445 P.2d 988 (1968).


. De Vas v. Noble, 13 Utah 2d 133, 369 P.2d 290 (1962); Charlton v. Hackett, 11 Utah 2d 389, 360 P.2d 176 (1961).